Citation Nr: 9906282	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  95-42 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for an eye disorder, 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had 2 periods of service from January 1967 to 
October 1970, and from September 1972 to September 1974.  
These claims arise from the veteran's first period of 
service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in
Atlanta, Georgia.

The Board notes that the veteran is currently assigned a VA 
non-service connected pension for various disorders, 
including those disorders being adjudicated at this time.

The issue of service connection for PTSD will be discussed in 
the Remand section which follows the Order section below.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims as considered 
below.

2.  The service medical records are negative for any head, or 
eye injuries, or other physical injuries, or trauma.  

3.  A head trauma was initially diagnosed in June 1990, 
almost 16 years after service.

4.  A head injury or residuals therefrom were not causally or 
etiologically related to service, or to any incident or 
injury in service.  

5.  There is no competent evidence on file that the veteran 
now has any continuing head disorder that can be related to 
his active service or to any occurrence or event therein.

6.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

7.  The claimed eye disorder is not recognized by VA as 
causally related to exposure to herbicide agents used in 
Vietnam.

8.  There is no medical opinion, or other competent evidence, 
linking the veteran's alleged eye disorder, with exposure to 
Agent Orange during active duty service or to other inservice 
occurrence or event.

9.  The veteran has not presented a plausible claim for 
entitlement to service connection for an eye disorder, as a 
result of Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
residuals of a head injury is not well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for an eye 
disorder claimed as secondary to Agent Orange exposure during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307(a), 3.309 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); A plausible claim is "one which is meritorious on 
its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Evidentiary assertions by the person who submits a 
claim must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19 (1993).  Where the determinative 
issue is factual rather than medical in nature, competent lay 
testimony may constitute sufficient evidence to well ground 
the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  For a service-connected claim to be well-grounded, 
there must be a medical diagnosis of current disability, lay 
or medical evidence of in-service incurrence or aggravation 
of a disease or injury, and medical evidence of a nexus 
between the in-service injury or disease and current 
disability.  See Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, 
the evidentiary assertion as to the claims of service 
connection for a head and an eye disorder are beyond the 
competence of the veteran when viewed in the context of the 
total record.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, (1992).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then the showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Furthermore, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Head injury

The veteran contends, in essence, that he received head 
injuries in three separate vaguely related accidents 
involving; a car jack malfunction dropping a car on his head; 
a winch malfunction dropping a jeep on his head; and being 
struck in the head onboard ship in a loading accident.  These 
incidents allegedly occurred between 1967 to 1970.  It is not 
indicated that the incidents occurred in combat.

The service medical records are entirely negative for any 
injury, complaint, or treatment for a head trauma.  The 
separation examinations from both periods of service are 
negative for any complaints or treatment of a head injury.

In October 1974, the veteran filed a claim for a head injury 
described as a concussion, left side of head, behind the ear, 
allegedly caused by a 1967 accident involving a truck on 
board his ship.  This was denied by the RO in December 1974.  

It is noted that the veteran attempted to reopen his head 
injury claim in a letter dated June 1980, alleging that, 
after "boot camp", and while home on leave, he was working 
on his car and the jack fell.  The car hit the side of his 
head and made a big hole behind his left ear.  He was treated 
with stitches which were taken out aboard his ship.  He has 
been taking aspirin and Tylenol for the resulting headaches 
since that time.

The claim was denied by the RO that month as no new and 
material evidence to reopen the claim was submitted.

In February 1995, the veteran reopened his claim for a head 
injury. 

In a VA examination in April 1995, the veteran reported a car 
fell on his head and knocked a hole in his skull in service.  
He was treated and recovered.  He complained of blurred 
vision 3 times monthly, and syncope about 8-9 times monthly.  
The examiner noted a well healed 0.2 cm. times 2 cm. healed 
scar of the left post auricular region.  No motor or sensory 
impairment of the cranial nerves, or functional impairment of 
the peripheral and autonomic systems were noted.  The 
diagnoses was S/P closed head trauma with residual syncope; 
and residual scar left postauricular region (occipital).

In a hearing at the RO in February 1997, the veteran 
testified that he received at least two head injuries in 
service.  The first occurred on ship while lowering a boat 
into the water.  The turn, " burst the skull right there 
wide open."  The doctor sewed up his head.  A few days later 
he began to become lightheaded, began passing out, and 
becoming jerky.  He complained of headaches and dizziness 
afterwards every other day.  He related another incident 
while crawling under a jeep being loaded onboard, it slipped 
and fell on his neck.  He denied requiring stitches during 
this accident.

There are several VA hospital records of file.  The first 
medical record indicating any head trauma is a VA medical 
report in June of 1990.  The veteran was admitted after being 
assaulted. He had been drinking, and was somewhat lethargic. 
He had received blows to the head. His face was discolored, 
and he could not open his mouth, and broken ribs were 
suspected. He had a hematoma of the forehead; bilateral 
periorbital edema; bilateral conjunctive hemorrhage, etc. 
However, he answered questions appropriately; was 
neurologically intact II-XII; oriented x 3; and, motor 
sensory was intact.  X-rays indicated no skull fractures.

The record also contains VA hospital records dated in October 
1995 for treatment of alcoholism, seizures, headaches, and 
other psychiatric and medical disorders. 

After a review of the evidence of record and the applicable 
laws and regulations set forth above, the Board must conclude 
that the evidence does not demonstrate that chronic residuals 
of a head injury due to service is currently shown.  
Moreover, the medical records associated with the file are 
negative for any complaints or treatment of a head injury 
until June 1990 after he was assaulted and received blows to 
the head, almost 16 years after his last period of service.  
None of the evidence suggests any relationship with a current 
head disorder and any injury or incident in service, or any 
causal link between his period of service and any current 
head disorder. Therefore, despite his contentions that his 
current head disorder, if any, is due to service, the 
evidence does not support such findings, nor does the 
evidence support his contentions.  

Although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis or medical causation of a disability. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  His assertions are 
not deemed to be credible in light of the other objective 
evidence of record.  He lacks the medical expertise to offer 
an opinion as to the existence of a head disorder related to 
service, as well as to medical causation of any current 
disability. Id. 

In the absence of competent, credible evidence of continuity 
of relevant symptomatology, service connection is not 
warranted for a head disorder.  While it has been reported 
that the appellant suffered a head injury, this was in June 
1990 in a time too remote from service to possibly be related 
to his period of service.  


Eye disorder, secondary to Agent Orange

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1998) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1998).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1998) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans 
Appeals has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran contends that he acquired an eye disorder as a 
result of his exposure to Agent Orange during active service. 
The service medical records are entirely negative for any 
injury, complaint, or treatment for an eye injury.  

The separation examinations from both periods of service were 
negative for any disabilities, and reported 20/20 vision.

Post service medical records are also negative for any 
chronic eye disorders.

In a Agent Orange examination in April 1995, the veteran 
alleged to being sprayed with herbicides by an aircraft.  The 
examiner noted the veteran was in no acute distress; and his 
eyes were normal.

A rating decision in September 1995 denied service connection 
for an eye disorder.

In a hearing at the RO in February 1997, the veteran 
testified that his eyes turned blood shot red, and when he 
looked at people he could not see anything.  It starts in one 
eye and works its way to the other.  "It is just like 
somebody poured blood right in my eye." He attributed this 
disorder to an incident in Vietnam when an airplane passed 
overhead on a spraying mission.  His eyes began to burn and 
he rubbed them.  Since that time his eyes have given him 
problems.  The flare-ups occur about twice monthly.  

After a review of the evidence, the Board must conclude that 
the record does not demonstrate that a eye disorder is 
currently shown.  Since there is no evidence that the veteran 
has an eye disorder, the Board must accordingly find that a 
claim for service connection for an eye disorder is not well 
grounded.
 
The claim for entitlement to service connection for an eye 
disorder secondary to Agent Orange exposure must also be 
denied because an eye disorder is not a disease which 
warrants service connection on a presumptive basis for 
exposure to Agent Orange.  38 C.F.R. § 3.309 (1998).  Because 
an eye disorder is excluded from the diseases for which 
presumptive service connection on the basis of Agent Orange 
exposure is warranted, the claim must be denied as it is not 
well grounded.

Where claims are not well grounded they are incomplete, and 
the VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this decision, 
and in the statement of the case, as well as in other 
correspondence, the appellant has been notified of the 
defects in the evidentiary record, and the kinds of 
information needed.  As such, it is concluded he has been 
appropriately advised as to the information needed.


ORDER

Service connection for the residuals of head injury; and, an 
eye disorder as secondary to Agent Orange exposure are 
denied.


REMAND

The veteran contends that he incurred PTSD as a result of his 
experiences while serving in Vietnam.  The Board notes that 
there is VA Medical Center (VAMC) medical evidence in the 
claims file of a current diagnosis PTSD.  The Board observes 
that the RO denied the claim for service-connection for PTSD 
as combat duty had not been shown, nor has a verified 
stressor in service of such severity to cause PTSD been 
shown.

Service medical records are silent regarding any trauma, 
injury, complaints, or psychiatric disorders during service.  
He was awarded the National Defense Service Medal.  This 
award is issued to all personnel on active military duty, and 
does not automatically constitute recognition of combat 
service.  His military occupational specialty (MOS) appears 
to have been in water transportation while in Vietnam.  

The medical records are silent for any mental disorders until 
February 1995, when a  VA hospital summary reports noted that 
the veteran was admitted, and diagnosed with a post traumatic 
seizure disorder, delayed type, Vietnam War with 
schizoaffective and paranoid features; substance abuse-
cocaine; and, alcohol dependence.

The record also contains Social Security Administration 
records indicating that the veteran was in receipt of SSI 
benefits for 36 months, beginning in March 1995.  A 
contributing factor to his disability was noted to be 
alcoholism and drug addiction.

While this case was undergoing development, the United States 
Court of Veterans Appeals (Court) entered a decision in the 
case of Cohen v. Brown, 10 Vet. App. 128 (1997).  This 
holding, and the VA's use of the 4th edition of the 
Diagnostic and Statistic Manual (DSM IV) require additional 
development and initial consideration by the RO.

The current record does not reveal that the stressors claimed 
are the result of the appellant's being in organized combat 
with the enemy. Testimony was provided at the personal 
hearing, which might, if additional details are discerned, 
provide sufficient stressors to sustain a diagnosis.  
Therefore the stressors are in need of some verification.  
The Board recognizes that the RO attempted to obtain detailed 
information from the veteran regarding his stressors.  He has 
given a somewhat vague history of his experiences in Vietnam, 
and has not provided the information requested by the RO that 
could be utilized in obtaining verification.  Nevertheless, 
as the issue is otherwise in REMAND status, another attempt 
should be made by the RO.

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and Department of 
Veterans Affairs (hereinafter VA) adjudicators are not bound 
to accept a veteran's statements in this regard simply 
because treating medical providers have done so.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Although the RO made some efforts to obtain details 
about the veteran's military service, the Board concludes 
that in this case further efforts are warranted under the 
duty to assist. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  

Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a clear diagnosis 
of the condition; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1997).  With regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1997).  
The United States Court of Veterans Appeals (hereinafter 
Court) has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (1997).  
However, where the VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

The evidence in this case shows that the veteran did not have 
a combat MOS.  In a February 1997 hearing, he gave a history 
of witnessing a friend being shot and killed in an amphibious 
landing operation.  Records do indicate that the ship upon 
which the appellant was stationed was engaged in some combat 
related activities.

It may be possible that a veteran who did not have a combat 
MOS and did not receive combat awards or decorations 
nevertheless "engaged in combat with the enemy."  However, 
unless other service department evidence can be developed to 
show such engagement, the veteran must provide evidence to 
corroborate his testimony that the stressor he claims to have 
experienced in service actually did occur.  38 C.F.R. § 
3.304(f); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991); 
Zarycki v. Brown, 6 Vet. App. at 92, citing Manual M21-1, 
Part VI, para. 7.46(e).

In attempting to obtain this evidence, the RO should inform 
the veteran that his cooperation is essential to this task.  
The Court has noted that in cases such as this one, "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible and 
onerous task on [the veteran].  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. at 193.  
If upon remand the RO is unsuccessful in developing evidence 
to show that the veteran engaged in combat with the enemy, 
the RO must inform the veteran that he is required to submit 
"other credible supporting evidence," such as the 
statements of fellow service members who witnessed the 
stressful events that the veteran alleges he experienced in 
service.  38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 
at 289.

If sufficient evidence is developed so that the RO finds as 
fact that the alleged stressor actually occurred, the next 
step in adjudicating the claim is to determine whether the 
stressful event was sufficiently grave or severe so as to 
cause post-traumatic stress disorder.  The Court has held 
that this determination is a medical matter, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  West v. Brown, 
7 Vet. App. 70, 78-79 (1994).  In addition, the Court noted 
in a recent case that "[a]lthough the [Diagnostic and 
Statistical Manual of Mental Disorders (3rd. ed. Rev.)] notes 
that the most common trauma or stressor which causes 
[post-traumatic stress disorder] is 'a serious threat to 
one's life or physical integrity,' it also lists several 
other traumas not involving a life-threatening stressor to 
the afflicted individual which would support a 
[post-traumatic stress disorder] diagnosis."  Duran v. 
Brown, 7 Vet. App. 216 (1994).  Consequently, the Court held 
that, while the documentation of a "life-threatening" 
stressor certainly supports a PTSD diagnosis, such a stressor 
is not a required element for a PTSD diagnosis.  Id.  

The records include VA medical records containing reports of 
treatment for PTSD; post traumatic seizure disorder, delayed 
type, Vietnam War with schizo-affective and paranoid 
features; alcohol dependency; polysubstance abuse; grand mal 
seizure disorder.

The Board notes that a social and industrial survey; may be 
beneficial in assessing the veteran's disability, and 
concludes that this claim must be returned to the RO for 
proper development, including an opinion as to the effects of 
the veteran's disabilities on employability, or the degree of 
functional impairment related thereto.

The Board has a duty to assist the appellant in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1997); 38 C.F.R. § 3.159 (1997).  
The Court has held that the duty to assist also includes 
providing a thorough and contemporaneous medical examination, 
which takes into account prior medical evaluations and 
treatment. Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Court has also held that when the Board concludes that the 
medical evidence of record is insufficient it may supplement 
the record by ordering a medical examination. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In light of the foregoing and to ensure that the VA has met 
its duty to assist the claimant in developing facts pertinent 
to the claim, the case is REMANDED to the RO for the 
following developments:

1.  The RO should ask the appellant if he 
has received any relevant treatment 
(private or VA) or examinations for 
alcohol dependency; polysubstance abuse; 
PTSD; and, or other mental disabilities, 
the records of which are not in the 
claims folder.  If so, he should be 
requested to provide names of the 
physicians and/or medical facilities 
which provided treatment and their 
locations, if known.  The RO should 
obtain the necessary signed release of 
medical information forms and should 
contact each physician, or hospital 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the above mentioned claim.  All pieces 
of correspondence as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records prove to be unobtainable by the 
RO, the appellant and his representative 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records. 38 C.F.R. § 3.159 (1998). 

2.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details such as dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their full names, 
ranks, units of assignment or any other 
identifying detail.  His units and the 
locations thereof while in Vietnam 
should also be determined.

The veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, 
and he must be asked to be as specific 
as possible because without such details 
an adequate search for verifying 
information cannot be conducted.  He 
should also be advised to submit any 
verifying information that he can 
regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  
He is further advised that failure to 
respond may result in adverse action.

3. When the additional information is 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors, and names of soldiers 
reported killed or wounded if reported 
by appellant.  If additional information 
not previously of file is received, this 
should be sent to the United States 
Armed Services Center for Research of 
Records (USASCRUR) formerly United 
States Army and Joint Services 
Environmental Support Group (ESG) or 
other appropriate organizations.  The 
organization(s) should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  Again, this will be 
dependent on sufficient information 
being assembled so that such search can 
be made.  The need for the appellant's 
cooperation in this matter can not be 
over emphasized.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran "engaged in combat with the 
enemy."  If so, the RO should accept 
the veteran's lay testimony -- in the 
absence of evidence to the contrary and 
as long as it is credible and consistent 
with the circumstances of service -- as 
conclusive evidence of the occurrence of 
the stressor.  If the RO determines that 
the evidence does not show that the 
veteran "engaged in combat with the 
enemy," the RO should consider all 
credible supporting evidence developed 
to show that the veteran did experience 
the alleged stressors and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressor.

5. The veteran should be afforded a 
social and industrial survey by a VA 
social worker for the purpose of 
determining to what extent his 
employability is impaired by his PTSD, 
or other mental disorders.  The veteran 
or his representative should be 
contacted to ascertain the name and 
location of his last employer, and 
solicit a release so that the employer 
may be contacted.  The social worker 
should also seek information concerning 
any Workman's Compensation benefits that 
may have occurred.  The social worker's 
report should include an assessment of 
the veteran's employment history and 
day-to-day functioning.  The veteran's 
claims folder should be made available 
to the social worker prior to the 
evaluation.

6. Thereafter, the RO should schedule the 
appellant for a psychiatric examination 
and, as pertinent psychological testing, 
for purposes of determining the current 
nature and extent of all mental 
disabilities that can be identified.  The 
Psychiatric examination should be 
conducted by a board of two (2) examiners 
who have not previously examined or 
treated the veteran, to determine the 
diagnoses of all psychiatric disorders 
that are present. The RO must specify for 
the examiners the stressor or stressors 
that it has determined are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether appellant was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.  The 
examiners should integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the veteran's 
psychiatric status. The examiners are to 
include an opinion on the degree of 
industrial and social impairment due to 
PTSD, or other mental disorders findings, 
a discussion  concerning the Global 
Assessment of Functioning (GAF) Score, 
and a discussion of what it means. To the 
extent that psychological testing is 
indicated, those studies should also be 
conducted.

If the diagnosis of PTSD is deemed 
appropriate, the examiner is requested 
to express an opinion as to the 
following questions; 

(a) Were any of the alleged stressor, 
found to be established by the record, 
sufficient to produce PTSD?

(b) Is there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD ?

7.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD as indicated.  This 
readjudication should evidence 
consideration of the Court's holding in 
the Cohen case.

If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).

8.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvement 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 
1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, to the extent the benefits sought are not 
granted, the case should be returned to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested case development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have 	
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 20 -


